internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable 263a 263a 263a 263a tam-157531-04 cc ita b6 number release date index uil no case-mis no ----------- ------------------------------------ taxpayer's name taxpayer's address -------------------------------------------- -------------------------- -------------------- -------------------------------- ---------------- ---------------- ------------------- taxpayer's identification no year s involved date of conference legend parent sub1 sub2 date date date x ------------------------ ---------------------------------------- ------------- ------------------ ------------------ ------------------------ ------ tam-157531-04 issues are amounts capitalized by taxpayer prior to the enactment of sec_263a of the sec_471 costs within the meaning of sec_1_263a-1 did taxpayer properly change its method_of_accounting for the costs at issue when it removed those costs from the numerator of the simplified_production_method ratio for purposes of calculating the historic absorption ratio har conclusions those amounts capitalized by taxpayer prior to the enactment of sec_263a are sec_471 costs within the meaning of sec_1_263a-1 taxpayer did not properly change its method_of_accounting for the costs at issue when it removed those costs from the numerator of the simplified_production_method ratio for purposes of calculating the historic absorption ratio facts sub1 and sub2 collectively subs are subsidiaries of parent parent and subs collectively taxpayer are members of an affiliated_group that files consolidated federal_income_tax returns taxpayer is primarily engaged in the manufacture and sale of x products as a manufacturer taxpayer is subject_to the requirements of sec_263a of the internal_revenue_code and the regulations thereunder taxpayer uses its book standard_cost_method to allocate direct costs and indirect_costs to property produced during the taxable_year the standard cost rates used to allocate sec_471 costs are taxpayer’s book standard cost rates taxpayer’s indirect_costs include costs capitalized prior to the enactment of sec_263a and costs initially capitalized subsequent to the enactment of sec_263a on or about date parent on behalf of subs filed an application_for change in accounting_method form under the provisions of section of revproc_97_27 1997_1_cb_680 parent requested to change subs’ methods_of_accounting for certain inventory costs under sec_263a for the taxable_year beginning date taxpayer requested permission to change certain items of costs in its computations under sec_263a in particular taxpayer requested permission to change its method_of_accounting for pick_and_pack_costs distribution costs recovery allowances for temporarily idle facilities and costs related to budgeting general policy making and strategic business planning taxpayer sought permission to change from capitalizing the request for technical_advice also asked whether taxpayer’s removal of sec_471 costs from the numerator of the simplified_production_method ratio under sec_263a for purposes of calculating the historic absorption ratio clearly reflects income under sec_446 it is unnecessary to address this issue given the resolution of the second issue tam-157531-04 these amounts to currently deducting them some of these costs had been capitalized by taxpayer prior to the enactment of sec_263a while other costs were initially capitalized subsequent to the enactment of sec_263a the costs which had been capitalized by taxpayer under its standard_cost_method prior to the enactment of sec_263a were included in its sec_471 costs for purposes of the simplified_production_method calculation under sec_263a taxpayer did not propose as part of the change in method_of_accounting to reclassify any sec_471 costs as additional sec_263a costs or vice-versa in response to a request for additional information regarding its proposed change in method_of_accounting taxpayer stated the taxpayers are not changing their definition of sec_471 costs and additional sec_263a costs as a result of this accounting_method change additional sec_263a costs will continue to be defined as all costs other than interest that were not capitalized by the taxpayers prior to the effective date of sec_263a but that are now required to be capitalized under sec_263a as such additional sec_263a costs represent the difference between the total amount of costs required to be capitalized under sec_263a and those amounts properly classified as sec_471 costs thus additional sec_263a costs consist principally of mixed_service_costs and certain production_costs sec_471 costs will continue to be defined as all costs other than interest that were capitalized by the taxpayers immediately prior to the effective date of sec_263a the service granted taxpayer consent consent agreement for the requested change on date the consent agreement allows taxpayer to exclude from inventory the costs described in its form_3115 the consent agreement also states the following in relevant parts the taxpayers will continue to use the standard_cost_method to allocate direct and indirect_costs to property produced during the taxable_year the taxpayers will continue to determine capitalizable mixed_service_costs using a reasonable allocation method the taxpayer will continue to use the simplified_production_method without the historic absorption ratio election to allocate additional sec_263a costs to ending inventory the consent agreement did not specify a methodology for calculating taxpayer’s sec_481 adjustment in addition while the consent agreement specified the particular cost items that would no longer be capitalized under taxpayer’s proposed method_of_accounting the consent agreement did not specify the computational methodology for while taxpayer did in fact make a har election for the years at issue taxpayer’s submissions relating to its change in accounting_method as well as the consent agreement stated that it was not using the har nevertheless the service is not presently challenging taxpayer’s use of the har tam-157531-04 the removal of these costs in the determination of taxpayer’s inventory valuations subsequent to the change in method_of_accounting after receiving the consent agreement taxpayer filed elections to use a har for the taxable years at issue taxpayer used the simplified_production_method with the har to allocate additional sec_263a costs to ending inventory in order to implement the change in method_of_accounting and discontinue the capitalization of the relevant costs taxpayer adjusted variables in the formula for the simplified_production_method and in particular the har specifically in determining the amount of taxpayer’s sec_481 adjustment as well as in determining the value of its ending inventory under its new method_of_accounting subsequent to the accounting_method change taxpayer did not remove the deductible costs from its sec_471 costs rather taxpayer removed these deductible costs from the numerator of the simplified_production_method absorption ratio ie from additional sec_263a costs incurred during the test period and not from the denominator ie not from sec_471 costs incurred during the test period taxpayer also did not remove the costs at issue from its sec_471 costs in ending inventory in short neither the sec_471 costs contained in the denominator of the simplified_production_method absorption ratio nor the sec_471 costs in ending inventory were adjusted for the amount of the deductible costs taxpayer’s method of discontinuing capitalizing the costs at issue affected the amount of other costs included in ending inventory in particular taxpayer’s method of removing the costs at issue from additional sec_263a costs in the aggregate results in the removal of an amount of different from the amount that would be removed if taxpayer had readjusted its standard costs to stop including such costs in sec_471 costs this difference results because the costs at issue were capitalized to different items at different rates by taxpayer under its book method_of_accounting while the costs were removed from ending inventory based on the overall percentage of costs remaining in ending inventory as a result in each of the years at issue the decrease in ending inventory exceeded the amount of costs at issue originally capitalized and included in ending inventory by taxpayer that is taxpayer’s method of removing costs from ending inventory resulted in more costs being removed than were first included law and analysis at issue in this case is the manner in which taxpayer changed its method_of_accounting for pick_and_pack_costs distribution costs recovery allowances for temporarily idle facilities and costs related to budgeting general policy making and strategic business planning that taxpayer capitalized prior to the enactment of sec_263a on date the service granted taxpayer permission to change its method_of_accounting for these amounts from capitalizing them to deducting them currently the field is challenging the manner in which taxpayer implemented this change in its method_of_accounting tam-157531-04 determining whether the costs at issue are sec_471 costs within the meaning of sec_1_263a-1 is the first step in resolving the issues in this request for technical_advice this determination is necessary to resolve whether taxpayer properly changed its method_of_accounting for the costs at issue for the reasons described below the costs at issue in this case are sec_471 costs within the meaning of sec_1_263a-1 and taxpayer did not properly change its method_of_accounting for these costs amounts capitalized by taxpayer prior to the enactment of sec_263a are sec_471 costs within the meaning of sec_1_263a-1 as noted above the first issue in this case is whether the amounts at issue are sec_471 costs within the meaning of sec_1_263a-1 this is relevant because the regulations under sec_263a distinguish between amounts that a taxpayer capitalized before enactment of sec_263a and amounts that a taxpayer is required to capitalize under sec_263a the distinction between sec_471 costs and additional sec_263a costs is particularly important for taxpayers such as taxpayer that use the simplified_production_method with the historic absorption ratio election to allocate additional sec_263a costs to ending inventory see sec_1_263a-2 sec_1_263a-1 provides that a taxpayer's sec_471 costs are the costs other than interest capitalized under its method_of_accounting immediately prior to the effective date of sec_263a the regulation further clarifies that although sec_471 applies only to inventories sec_471 costs include any non-inventory costs other than interest capitalized or included in acquisition or production_costs under the taxpayer's method_of_accounting immediately prior to the effective date of sec_263a see sec_1_263a-1 in this case taxpayer capitalized the amounts at issue prior to the enactment of sec_263a these amounts were part of taxpayer’s standard book costing system prior to the enactment of sec_263a and were included in sec_471 costs by taxpayer for purposes of the simplified_production_method calculation under sec_263a accordingly the amounts at issue are sec_471 costs within the meaning of sec_1_263a-1 taxpayer did not properly change its method_of_accounting for the costs at issue when it removed those costs from the numerator of the simplified_production_method ratio for purposes of calculating the historic absorption ratio given that the amounts at issue are sec_471 costs the second issue is whether taxpayer’s removal of those amounts from the numerator of the simplified_production_method absorption ratio was a proper method of implementing the terms of the consent agreement as noted above the consent agreement gives taxpayer permission to discontinue capitalizing the costs at issue under the consent agreement the field must apply the ruling in determining taxpayer’s liability unless it recommends that the ruling be modified or revoked further the field is to ascertain inter alia whether the change in method_of_accounting was implemented as proposed in accordance with the tam-157531-04 terms and conditions of the consent agreement and revproc_97_27 taxpayer did not properly implement the consent agreement for the reasons described below a adjusting additional sec_263a costs is not a proper way of removing amounts from sec_471 costs the first reason taxpayer did not properly implement the consent agreement is that taxpayer’s methodology improperly treated sec_471 costs as additional sec_263a costs sec_1_263a-1 provides generally that a taxpayer's sec_471 costs are the costs other than interest capitalized under its method_of_accounting immediately prior to the effective date of sec_263a as noted above the costs at issue in this request for technical_advice are sec_471 costs within the meaning of sec_1_263a-1 additional sec_263a costs are defined under sec_1_263a-1 as the costs other than interest that were not capitalized under the taxpayer's method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a in this case taxpayer received permission to stop capitalizing and start deducting pick_and_pack_costs distribution costs recovery allowances for temporarily idle facilities and costs related to budgeting general policy making and strategic business planning these costs were capitalized by taxpayer immediately prior to the effective date of sec_263a these costs are not required to be capitalized under sec_263a these costs are not additional sec_263a costs as defined by sec_1_263a-1 before it received its consent agreement taxpayer capitalized the costs at issue by including them in its sec_471 costs the consent agreement permitted taxpayer to stop capitalizing and start deducting these costs taxpayer did not implement the consent agreement by ceasing to include the costs at issue in its sec_471 costs rather taxpayer continued to include those costs in its sec_471 costs but made a downward adjustment in the amount of its additional sec_263a costs in effect taxpayer treated the costs at issue as additional sec_263a costs this was improper because as noted above the costs at issue are not additional sec_263a costs it could be argued that removing the costs at issue from additional sec_263a costs is consistent with its use of the simplified_production_method under sec_1_263a-2 the regulations under sec_263a provide simplified methods for determining the additional sec_263a costs properly allocable to ending inventories see sec_1_263a-2 simplified_production_method and sec_1_263a-3 simplified_resale_method however the regulations do not provide a simplified_method for removing sec_471 costs by making an adjustment to additional sec_263a costs rather the regulations provide a mechanism for a taxpayer to change its method_of_accounting for sec_471 costs see sec_1_263a-1 accordingly if a taxpayer wishes to stop capitalizing amounts it is treating as sec_471 costs it must do so by making an adjustment to sec_471 costs not to additional sec_263a costs tam-157531-04 taxpayer further asserts that requiring it to change its sec_471 costs is inconsistent with the purpose of the sec_263a regulations support for this argument can be found in the definition of sec_471 costs in sec_1_263a-1 as well as in the preamble to the temporary regulations which contains language indicating that taxpayers may treat their sec_471 costs as frozen see t d 1987_1_cb_98 s rep no 99th cong 2d sess 1986_3_cb_1 under this theory a taxpayer may continue to use an improper method of calculating sec_471 costs while adding additional sec_263a costs to that improper amount while support exists for the proposition that the service will not force a taxpayer to correct an improper exclusion or inclusion of costs from its sec_471 costs a taxpayer is not precluded from voluntarily seeking permission to change a method_of_accounting for sec_471 costs indeed the preamble notes that any change in determining sec_471 costs is a method change specifically the preamble states the determination by a taxpayer of its sec_471 costs under the simplified_production_method shall be made by reference to the methods_of_accounting used by such taxpayer immediately prior to the effective date of the act any change in the determination of sec_471 costs which would constitute a change in method_of_accounting under law prior to the act shall be deemed to constitute a change in method_of_accounting under sec_263a and is thus subject_to all requirements of law regarding such change t d 1987_1_cb_98 further sec_1_263a-1 provides rules for changing a taxpayer’s method_of_accounting for sec_471 costs thus the preamble to the temporary regulations and the final regulations are consistent in permitting taxpayers to change their method_of_accounting for sec_471 costs both contemplate that taxpayers may change their method_of_accounting for sec_471 costs neither support the proposition that a taxpayer may never change its method_of_accounting for sec_471 costs in this case taxpayer asked for permission to change its method_of_accounting for certain sec_471 costs that is it sought permission to currently deduct amounts that it capitalized before enactment of sec_263a as noted above this change is properly implemented by adjusting its sec_471 costs as contemplated by sec_1_263a-1 and not by adjusting additional sec_263a costs another type of cost b taxpayer’s method of implementing the consent agreement resulted in the removal of costs other than the costs for which it was granted permission to remove by the consent agreement the second reason taxpayer did not properly implement the consent agreement is that taxpayer stopped capitalizing and started deducting amounts in excess of the amounts covered by the consent agreement taxpayer’s removal of the sec_471 costs at issue by reducing its additional sec_263a costs results in the removal of an amount of tam-157531-04 costs from ending inventory greater than the amount of costs originally included in taxpayer’s ending inventory as sec_471 costs under taxpayer’s original method_of_accounting this results because the costs at issue were capitalized to different items at different rates by taxpayer under its book method_of_accounting while the costs were removed from ending inventory based on the overall aggregate percentage of costs remaining in ending inventory as a result in each of the years at issue the decrease in ending inventory exceeded the amount of costs at issue originally capitalized by taxpayer into ending inventory by removing costs from ending inventory in excess of the costs that were originally capitalized in ending inventory as sec_471 costs taxpayer effectively reclassified costs that were not the subject of taxpayer’s form_3115 the consent agreement granted taxpayer permission to stop capitalizing and start deducting pick_and_pack_costs distribution costs recovery allowances for temporarily idle facilities and costs related to budgeting general policy making and strategic business planning it did not grant taxpayer permission to stop capitalizing and start deducting other costs nevertheless this resulted from the manner in which taxpayer implemented its change in method_of_accounting as a result taxpayer did not properly implement the change in accounting_method described in the consent agreement caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
